Dykman, J.
This action was commenced for the recovery of an undertaker’s bill for the casket, hearse, and other articles and services in relation to the preparation of the body of one John K. Mayo for burial. The plaintiff obtained a judgment before the justice without a jury, which was affirmed on appeal to the county court, and the defendant has appealed to the supreme court from the last judgment. There was evidence before the justice sufficient to justify the judgment. The defendant was the executor named in the will of the deceased man, and any contract made by him was binding upon him personally. There is a point made by the appellant respecting the entry of judgment by the justice of the peace, but is quite frivolous. The trial was finished on the 17th day of February, 1883, and the judgment was rendered on the 20th day of the same monili, within four days after the case was submitted, and the justice did not therefore have jurisdiction of the action. If the case was adjourned to the 26th day of February, as the entry would seem to indicate, then the rendition of the judgment on that day was regular, and within the jurisdiction of the justice. The judgment should be affirmed, with costs. All concur.